Citation Nr: 0126964	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  95-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for service-connected post traumatic stress disorder (PTSD), 
on appeal from the initial grant of service connection, to 
include the issue of entitlement to an extraschedular 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel
INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that granted service connection for 
PTSD, evaluated as 10 percent disabling, effective from June 
1992.  In September 1995, the RO assigned a 30 percent 
disability rating for PTSD, effective from June 1992.  The RO 
in Jackson, Mississippi, currently has jurisdiction over the 
claim.

The Board remanded this case in May 1999 to schedule the 
veteran for a hearing before a member of the Board.  In March 
2000, a hearing was held before the undersigned Board member 
making this decision who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 2001).  The case was again remanded by the Board in 
September 2000 for additional records and examination of the 
veteran.  The requested development has been accomplished to 
the extent necessary.

In September 2000, the Board found that the veteran's claims 
for service connection for a bilateral ankle disorder; a 
bilateral foot disorder (other than residuals of a right foot 
fracture); a gastrointestinal disorder, including as a result 
of exposure to Agent Orange; a seizure disorder (also claimed 
as blackouts), including as a result of exposure to Agent 
Orange; a cervical spine disorder, including as a result of 
exposure to Agent Orange; and peripheral neuropathy, 
including as a result of exposure to Agent Orange, were not 
well grounded.  In a statement received at the Board in 
October 2001, the veteran, through his representative, asked 
for a readjudication of that decision under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  These issues are referred to 
the RO for adjudication, pursuant to VAOPGCPREC 3-2001.

The veteran is also apparently attempting to reopen his claim 
for service connection for a right foot fracture.  See 
Written Brief Presentation, dated October 31, 2001.  This 
matter, likewise, is referred to the RO for appropriate 
action.    


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
difficulty in establishing and maintaining effective 
relationships, impaired judgment, and Global Assessment of 
Functioning (GAF) scale scores ranging from 50 to 60. 

2.  The veteran does not have an exceptional or unusual 
disability picture related to his service-connected PTSD so 
as to warrant referral for extraschedular consideration by 
designated authority.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

2.  Application of extraschedular provisions for the 
veteran's service-connected PTSD is not warranted in this 
case.  38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In February 1987, the veteran was diagnosed as having an 
unstable mental condition by James H. Neely, M.D.  He was 
examined by VA in June 1987 and reported that he used to work 
as a carpenter, but had been unemployed for two years.  He 
was married in 1975, separated six years ago, and recently 
divorced.  He lived with his girlfriend.  The examiner 
diagnosed PTSD, fair.  

VA treatment records dated from 1987 to 1990 reveal that the 
veteran was diagnosed as having a somatization disorder, a 
borderline personality disorder, and substance abuse.  

The veteran was afforded a VA psychiatric examination in 
March 1990.  The claims file was not available.  The veteran 
stated that he had been unemployed since 1985.  He was 
currently married to his second wife, for two years.  The 
examiner noted that the veteran had multiple physical 
complaints, but there were no records available to determine 
whether or not there was an organic basis for the complaints.  
The examiner stated that the veteran's complaints were 
consistent with a somatoform disorder if no organic cause was 
noted.  Psychological evaluation, physical examination, and 
review of the records was requested.

The veteran was re-examined by VA in June 1990.  The examiner 
reviewed the claims file in detail and concluded that the 
veteran had a very disabling somatization disorder that 
rendered him completely disabled vocationally.  A GAF scale 
score of 50 was assigned.  

VA treatment records disclose that the veteran was assigned a 
GAF scale score of 55 in January 1991 on the basis of a 
somatization disorder, borderline personality disorder, and 
alcohol dependence.  He took a carpentry job in February 
1991, but resumed drinking with work.

The veteran was hospitalized at Humana Hospital San Leandro 
in February 1991 with, inter alia, an altered level of 
consciousness.  On psychological consultation, he reported 
that he had been unemployed since 1985.  The examiner 
diagnosed major depression and PTSD, acute.    

During hospitalization at Alameda County Health Care Services 
from September to October 1991, the veteran was diagnosed as 
having alcohol abuse and PTSD, with admission GAF scale 
scores of 40 and 50.  Upon subsequent hospitalization in 
October 1991, he was diagnosed as having alcohol dependence 
and history of PTSD with a GAF scale score of 65.

VA treatment records dated from 1991 to 1993 showed continued 
treatment for a somatization disorder, borderline personality 
disorder, and alcohol abuse.  The veteran was also diagnosed 
as having PTSD in January 1992, at which time he was 
described as anxious.  

The veteran's wife reported in April 1992 that he stayed home 
all the time, except to go to the doctor, and that he had no 
friends.  

Upon VA psychiatric examination in September 1992, the 
examiner reviewed the claims file.  The veteran stated that 
he had been unemployed since 1985 and lived with his wife.  
His complaints included blackouts, problems sleeping, body 
pain, startling easily, hearing voices, difficulty relating 
to people, nightmares, and flashbacks.  He stated that he 
avoided social contact and was alienated from society.  He 
denied any hobbies.  On mental status examination, the 
veteran was fairly well groomed.  His mood was depressed with 
a restricted affect.  Thought processes were coherent and 
logical.  Concerning thought content, he tended to 
perseverate and was preoccupied with Vietnam.  He was 
somewhat concrete in his response to proverbs.  Information 
and intelligence were average.  Serial sevens were impaired.  
The veteran was oriented times three and remembered three of 
three objects in five minutes.  He had good impulse control 
throughout the interview.  Pertinent diagnoses included PTSD, 
chronic alcohol dependence, and benzodiazepine dependence.  
The examiner assigned a GAF scale score of 60 and noted that 
the veteran had definite impairment in his ability to relate 
interpersonally.

In February 1993, the RO granted the veteran service 
connection for PTSD from June 1992 and assigned a 10 percent 
disability rating.  He appealed the RO's decision to the 
Board.     

The veteran was diagnosed as having PTSD and polysubstance 
abuse upon hospitalization at David Grant Medical Center in 
March 1994.

The veteran testified at a hearing at the RO in June 1994.  
He complained of nightmares, blackouts, and trouble sleeping.  
He stated that he last worked as a carpenter in 1985.  He 
attempted suicide four or five years ago.   

VA treatment records dated through 1995 showed treatment 
primarily for a somatization disorder.  The veteran was also 
diagnosed as having insomnia, an antisocial and/or mixed 
personality disorder, and an anxiety disorder.  There were 
diagnoses of PTSD in May 1994 and July 1995, but no 
complaints or findings were recorded.  The veteran was again 
diagnosed as having PTSD, as well as a somatization disorder, 
in July and November 1994.  In July 1994, he was neatly 
dressed and groomed.  His affect was euthymic and his mood 
was pretty good. 

A private doctor reported in January 1995 that the veteran 
was treated on a regular basis, including with Librium, for 
PTSD and a somatization disorder. 

In September 1995, the RO assigned a 30 percent disability 
rating for service-connected PTSD, effective from June 1992.

VA treatment records disclose that the veteran was diagnosed 
as having a bipolar disorder in February 1996 and depression 
in June 1996.

The veteran underwent VA psychiatric examination in October 
1996.  He stated that he was unemployed since 1985 because of 
physical problems.  He was married to his second wife, and 
his marriage was marked by frequent conflicts.  He lived in 
the back apartment of his wife's home.  He stated that this 
separation resulted from his wife's fear of his unpredictable 
and violent behavior.  He had no contact with his adult 
children.  He had regular, but infrequent contact with his 
mother and siblings.  He spent his days in his apartment 
reading and was a member of the "DVA" and a church group.  
The veteran described himself as not trusting others and as 
guarded in social relationships.  He had few close 
relationships and both of his marriages were marked by 
conflict.  He was physically abusive to his first wife.  The 
veteran also reported having angry outbursts and associated 
violent behavior.  After service, he had frequent job changes 
and was fired multiple times.  He had difficulty getting 
along with supervisors.    

The veteran's complaints included physical problems, chronic 
pain, memory difficulties, difficulty in interpersonal 
relationships, social isolation, weekly nightmares, nightly 
disrupted sleep, difficulty concentrating, a sense of 
estrangement or isolation from others and a foreshortened 
life span, episodes of irritability and angry outbursts, an 
exaggerated startle response, and occasional flashbacks.  On 
mental status examination, he had a normal range of affect.  
Affective expression was consistent and appropriate to the 
content of discussion.  His speech was vague.  He 
acknowledged lapses in memory and at times presented 
conflicting historical information about his life.  The 
veteran admitted to visual hallucinations and stated that he 
was aware that they were not real.  He stated that he felt 
depressed, but not on a daily basis.  He also admitted to 
occasionally having thoughts about death, but denied a plan 
or intent toward self injury.  He denied homicidal ideation.  
He was alert and oriented to person, place and time.  The 
examiner concluded that the veteran evidenced mild memory and 
attention difficulties and moderate to severe problems with 
abstract reasoning on cognitive screening measures.  

The examiner diagnosed PTSD and a history of alcohol and 
polysubstance abuse.  A GAF scale score of 51 was assigned, 
for depressed mood; episodes of threatening, violent 
behavior; social isolation; and unemployment (impairment in 
mood, work, and interpersonal relationships).  The examiner 
said that by the veteran's report, "his physical problems 
are the main cause of his inability to work at this time.  
Additional contributors include cognitive deficits, 
interpersonal difficulties, and depressed mood."  It was 
also noted that the veteran's hallucinations could be related 
to a prior head injury or drug use.    

The veteran's daughter reported in November 1996 that his 
nerves were bad, that he was stressed at all times, and that 
he did not trust some family members.  The veteran's wife 
further stated that he suffered from flashbacks, walked all 
night long, screamed, had violent outbursts, and did not get 
along with anyone.   

The veteran was re-examined by VA in June 1998.  He stated 
that he did not sleep well and did not get along with people.  
He also reported that he saw and talked to the dead.  He was 
reportedly nervous during the day.  He was thrown out of his 
house by his wife and in-laws last September.  He described 
anger and difficulty getting along with his relatives.  He 
spent most of his day reading and watching television.  He 
denied working since 1985.  On mental status examination, he 
was alert, oriented, and neatly groomed.  His affect was 
constricted with barely veiled underlying hostility.  He was 
able to name the current and preceding president, but refused 
to try serial sevens.  Serial threes were done rapidly and 
with little effort and some errors.  Digit span was five 
forward and three reversed.  The veteran abstracted 
similarities fairly well.  He recalled one of three items 
spontaneously  at five minutes and one additional item with a 
clue.  He reported egocentric religious ideas, hearing 
voices, and seeing visions.  The examiner diagnosed PTSD and 
polysubstance abuse, reportedly in total or partial 
remission, with a GAF scale score of 50 for serious symptoms 
and impairment in social and occupational functioning based 
upon the veteran's description of his conflict with others, 
inability to get along with family, and lack of constructive 
activity.  It was noted that the veteran's atypical symptoms 
and lack of emphasis on typical PTSD symptoms made evaluation 
difficult, and there was no reason to assume that his 
condition had improved since his last evaluation in 1996.    

VA treatment records dated in 1998 showed that the veteran 
was using alcohol and drugs and exhibited drug seeking 
behavior, with no evidence of psychosis.  He was hospitalized 
at the Memphis VA Medical Center (VAMC) from November 19 to 
December 3, 1998, with diagnoses of PTSD, a somatization 
disorder, polysubstance abuse, and a borderline personality 
disorder.  The principal discharge diagnoses were 
somatization disorder and a borderline personality disorder.  
On entry into the hospital, he gave a three week history of 
nightmares, hearing voices, seeing the devil, and 
communicating with the dead.  While hospitalized, he was 
cooperative and remained in a good mood with a bright affect.  
He got along well with the staff and his peers.  He denied 
any auditory or visual hallucinations and showed no 
indications of homicidal or suicidal ideations.  He also 
exhibited good grooming and hygiene.  His anxiety improved 
from a 0/10 (with 0 being the worst) to a 6 to 7/10.  He ate 
and slept well during his hospital stay.  He was continually 
described as alert and oriented times three with controlled 
behavior, and his affect was appropriate to mood.  On 
December 2, the veteran denied any hallucinations or 
delusions, and his affect was slightly blunted.  There were 
no suicidal or homicidal ideations, intentions, or plans.  He 
was alert and oriented times three, and his thought content 
was appropriate.  He was assigned a GAF scale score of 50 on 
December 2 and of 60 on discharge on December 3. 

The veteran was again hospitalized at the Memphis VAMC from 
May 14 to June 3, 1999, with diagnoses of alcohol and 
marijuana abuse, PTSD by history, and Cluster B traits.  He 
denied any sleep disturbance, manic or depressive symptoms, 
nightmares, hallucinations, delusions, or suicidal or 
homicidal ideations.  On mental status examination, he was 
well groomed, calm, cooperative, and friendly, with good eye 
contact.  He was alert and oriented times four.  Speech was 
regular rate and rhythm.  Mood was euthymic with appropriate 
affect.  There was no looseness of associations, flight of 
ideas, or thought blocking.  Attention and concentration were 
good.  Memory was also good, but insight and judgment were 
poor.  Intelligence was average.  The veteran was friendly 
toward staff and peers, but had episodes of agitation.  He 
was assigned a GAF scale score of 60 on discharge.  

In a March 2000 statement, C.T. reported that he had known 
the veteran since early childhood and that he had been unable 
to secure a normal job since his separation from service.  
C.T. further stated that in his opinion the veteran was not 
mentally capable of maintaining any type of "laborious 
work."  The veteran's mother reported in March 2000 that his 
nerves were bad and that it was sometimes hard to be around 
him.

The veteran testified at a personal hearing before the Board 
in March 2000.  He stated that he had blackouts and a 
flattened affect, and sometimes panic attacks.  He also hard 
a hard time getting along with people and had no hobbies.  On 
a typical day he read and watched television.  He also 
complained of trouble thinking.   

On most recent VA psychiatric examination in February 2001, 
the examiner reviewed the veteran's claims file, performed 
diagnostic testing, and interviewed the veteran extensively.  
The veteran stated that he had distanced himself from his 
family and from other people and had occasional trouble 
falling asleep.  He  described himself as irritable and with 
outbursts of anger.  He said that he had  difficulty 
concentrating and some trouble writing things down.  He also 
said that he could not trust people, especially women.  He 
reportedly had not worked since 1985 and was separated from 
his second wife.  He denied any contact with his ex-wives, 
children, or siblings.  He had few social contacts, although 
he occasionally played cards with friends.  He was 
essentially socially isolated and withdrawn.  The veteran 
denied having made any actual suicide attempts and 
participating in physical violence, but he had some angry 
outbursts.  In summary, the examiner stated that the veteran 
was socially withdrawn and had not worked in 15 years as a 
result (according to the veteran) of his chronic pain.  

On mental status examination, the veteran was casually 
dressed but had a distinct odor of cigarettes and alcohol.  
He denied drinking today but admitted he had one-half pint 
yesterday.  He was alert, oriented in all spheres, calm, and 
cooperative.  His speech was of regular rate and rhythm.  The 
content was focused mostly on his physical complaints, 
especially his chronic pain, and financial worries.  His 
affect was mildly inappropriate; he smiled throughout the 
interview, at times inappropriately.  He described his mood 
as "feeling good about the rating
 exam."  He made several mistakes in serial 3s and would not 
attempt serial 7s.  His thinking was on a concrete level.   
His memory, measured by his ability to remember 3 of 3 
objects after 5 minutes, was intact.  He complained of both 
auditory and visual hallucinations.  He said he had visions 
of "people that are supposed to be gone.  I see them and 
talk to them . . . I travel to places that people haven't 
been, faster than the speed of sound."  He complained that 
the devil was trying to get him and was looking at him every 
day.  He displayed looseness of association, tangentiality, 
and circumstantiality.  He complained of impaired sleep and 
occasional nightmares, but did not link his nightmares or 
visions to Vietnam.

The examiner concluded that the veteran did not meet the 
diagnostic criteria for PTSD and failed to produce a valid 
profile on psychological testing.  The examiner noted that 
the veteran over-reported symptoms and grossly exaggerated 
his symptoms for secondary gain.  As the veteran did not meet 
criteria for PTSD, the examiner stated that he would not 
assign a GAF scale score for PTSD.  It was noted that he did 
meet criteria for other disorders and was significantly 
impaired both socially and industrially as a result of these 
psychiatric problems.  Pertinent diagnoses included a 
somatization disorder; substance dependence (alcohol and 
marijuana); and a personality disorder, with a GAF scale 
score of 55.


II.  Legal analysis

A.  Duty to assist

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It contains revised notice 
provisions and additional requirements pertaining to VA's 
duty to assist.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen, not applicable in 
this case.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45,630-45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  For instance, the veteran was notified 
of the information necessary to substantiate his claim by 
means of the discussions in the September 1995 rating 
decision, March 1994 statement of the case (SOC), March and 
September 1995, November 1998, May 1999 and June 2001 
supplemental statements of the case (SSOC), and September 
2000 Board remand.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)-(b)).  He was 
also requested to provide specific evidence in support of his 
claim.  See VA letters to the veteran, dated April 27, 2001, 
September 26, 2000, and May 31, 1997.  VA has no outstanding 
duty to inform him that any additional information or 
evidence is needed. 

Additionally, the RO obtained the veteran's service medical 
records, private treatment records (from Alameda County and 
Humana Hospitals), VA treatment records from Oakland, 
California, and Memphis, Tennessee, and records from David 
Grant Medical Center.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  The North 
Little Rock VAMC reported that it had no records of treatment 
for the veteran.  The veteran has not identified any 
additional unobtained evidence that could be relevant to the 
claim. 

The veteran was also afforded VA medical examinations in 
1992, 1996, 1998, and 2001.  See 38 U.S.C.A. § 5103A(d) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(c)(4)).  There is 
more than sufficient evidence of record to decide this claim 
properly and fairly.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Finally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


B.  Application of law to the facts

The appeal being from the initial rating assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern). 

Before the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to him to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As the 
regulations and rating criteria to be applied are the same, 
the Board finds no prejudice to the veteran in considering 
the issue as one of entitlement to a higher rating on appeal 
from the initial grant of service connection. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1, 4.2 (2001).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether he 
has at any time since his original claim met the requirements 
for a higher disability rating.  See Fenderson.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2001), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this claim, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52,695-52,702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (2001).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  VAOPGCPREC 3-2000; see also 
38 U.S.C.A. § 5110(g) (West 1991).  For any date prior to 
November 7, 1996, the Board cannot apply the revised mental 
disorders rating schedule. 

Although the new regulations were not in effect when the 
February 1993 rating decision was made, the RO considered the 
new regulations in subsequent November 1998 and June 2001 
SSOCs.  Moreover, the veteran was given an opportunity to 
respond.  Accordingly, he will not be prejudiced by the 
Board's review of his claim on appeal because due process 
requirements have been met.  VAOPGCPREC 11-97 at 3-4; Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria for rating PTSD prior to the November 1996 
revisions, a 30 percent rating was assigned for "definite" 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people when the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce "definite" industrial impairment.  A 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people 
when reliability , flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment warranted a 50 percent evaluation.  A 70 percent  
rating was provided when the ability to maintain effective or 
favorable relationships was "severely" impaired and when 
the  psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

In Hood v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the U.S. Court of Veterans Appeals) 
(Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c) (West 1991).

In Massey v. Brown, the Court observed that the VA Schedule 
for Rating Disabilities "does not present a clear basis for 
describing the degree of impairment" for psychoneurotic 
disorders.  Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 
C.F.R. § 4.132, Diagnostic Codes 9400-9411 (1995).  
Therefore, the Court held that the Board's conclusions 
regarding a claimant's degree of impairment "must be 
justified by a clear statement of reasons or bases and not by 
the equivalent of 'because I say so.'"  Massey, 7 Vet. App. 
at 207, citing Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
In Massey, where the veteran was assigned a 10 percent 
disability evaluation for a psychoneurotic disorder and was 
seeking a higher rating, the Court emphasized that, in 
providing reasons or bases for its decision to grant or deny 
an increased rating, the Board must discuss findings rendered 
by examiners in the medical reports in relation to the 
criteria set forth in the rating schedule.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1994); Massey, 7 Vet. App. at 
207 (noting that factual findings of the Board drawn from 
medical evidence, such as "affect and mood were 
appropriate," "memory was unimpaired," and "no history of 
hospitalization," generally appeared not to relate to the 
rating criteria set out for psychoneurotic disorders).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher, or 50 percent, evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating may be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2001).  Further, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  When evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2001).

The criteria for a higher evaluation under the old criteria 
have not been met or nearly approximated at any time.  The VA 
outpatient treatment records contain little information 
concerning the severity of the veteran's PTSD.  He was 
treated primarily for physical problems, somatization and 
personality disorders, and substance abuse.  

Although the veteran has problems maintaining relationships 
and employment, this has been attributed in large part to 
nonservice-connected somatization and personality disorders 
and substance abuse.  For example, upon VA psychiatric 
examination in September 1992, he was diagnosed as having 
PTSD and chronic alcohol and benzodiazepine dependence, with 
a GAF scale score of 60.  Pertinent diagnoses on VA 
psychiatric examination in October 1996 included PTSD and a 
history of alcohol and polysubstance abuse with a GAF scale 
score of 51.  The veteran was diagnosed as having PTSD and 
polysubstance abuse in June 1998 with a GAF scale score of 
50.  Although the veteran was diagnosed as having PTSD during 
VA hospitalization from November to December 1998, his 
principal discharge diagnoses were somatization disorder and 
a borderline personality disorder with GAF scale scores of 50 
and 60.  He was diagnosed as having alcohol and marijuana 
abuse and PTSD by history only upon hospitalization from May 
to June 1999, with a GAF scale score of 60 on discharge.  
Finally, on recent VA psychiatric examination in February 
2001, the examiner concluded that the veteran did not meet 
the diagnostic criteria for PTSD.  A GAF scale score of 55 
was assigned for nonservice-connected somatization and 
personality disorders and substance dependence.  

Since 1992, the veteran's GAF scale scores have ranged from a 
low of 50 to a high of 60.  A GAF score of 51-60 contemplates 
moderate symptoms or any moderate difficulty in social, 
occupational or school functioning.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV). A GAF scale score of 51 
to 60 is not commensurate with considerable, or "rather 
large in extent or degree" social and industrial impairment, 
as is required for the assignment of a 50 percent disability 
evaluation under Diagnostic Code 9411.  38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1996).  

The GAF scale score of 41-50 contemplates more severe 
impairment, with serious symptoms or any serious impairment 
in social, occupational or school functioning.  However, at 
least equal responsibility for the veteran's GAF has been 
assigned to his substance abuse and somatization and 
personality disorders.  In fact, in June 1998 the VA examiner 
noted that the veteran exhibited a lack of emphasis on 
typical PTSD symptoms.  The GAF scale scores of 50 and 60 
during hospitalization in 1998 were assigned for the 
principal discharge diagnoses of somatization disorder and a 
borderline personality disorder.  Further, the VA examiner in 
February 2001, who reviewed the claims file in detail and 
conducted psychological testing, found that the veteran did 
not even meet the diagnostic criteria for PTSD and assigned 
the GAF scale score of 55 solely on the basis of a 
somatization disorder and substance dependence. 

Review of the claims file demonstrates, therefore, that a 
significant portion of the veteran's social and industrial 
impairment is associated with his somatization and 
personality disorders and substance abuse, and not his PTSD.  
Accordingly, the preponderance of the evidence is against 
assigning a higher evaluation under the old rating criteria 
for the service-connected PTSD.

Under the new criteria, the preponderance of the evidence is 
also against the assignment of a higher evaluation.  Again, 
the evidence shows treatment primarily for somatization and 
personality disorders and substance abuse.  In any event, the 
30 percent rating is appropriate based on the medical reports 
of record.  Although a few symptoms in a few reports are 
mentioned under the criteria for the 50 percent rating, many 
more of the symptoms described fit the criteria for the 30 
percent rating.  In regard to the criteria for 50 percent, 
for example, the only criteria shown were difficulty in 
establishing and maintaining effective relationships and 
impaired judgment.  None of the other criteria at the 50 
percent level are relevant to the symptoms described in the 
medical reports.  For instance, the veteran does not have 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired abstract thinking; or 
disturbances of motivation and mood.  Rather, on mental 
status examination in 1998 he abstracted similarities fairly 
well and recalled one of three items spontaneously at five 
minutes and one additional item with a clue.  He was 
described as in a good mood with a bright affect during 
hospitalization in 1998, got along well with the staff and 
his peers, and his affect was appropriate to mood.  Speech 
was regular rate and rhythm during hospitalization in 1999 
and mood was euthymic with appropriate affect.  Attention, 
memory, and concentration were also good.  In February 2001, 
the veteran's speech was again of regular rate and rhythm and 
his affect was only mildly inappropriate.  He described his 
mood as "feeling good," his thinking was concrete, and his 
memory was intact.  

Thus, the symptomatology based on a review of all the medical 
reports does not show symptoms of the severity and 
persistence to warrant a 50 percent rating under the new 
criteria, regardless of whether the veteran's symptoms are 
related to PTSD or his nonservice-connected psychiatric 
problems.  38 C.F.R. §§ 4.130, Diagnostic Code 9411 (2001).  
The VA examiner in February 2001 also determined that the 
veteran over-reported symptoms and grossly exaggerated his 
symptoms.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against assignment of a disability rating 
in excess of 30 percent under either the old or new criteria 
for the veteran's PTSD.  There is no reasonable doubt on this 
matter that could be resolved in his favor.   38 U.S.C.A. 
§ 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 (2001).


C.  Extraschedular rating

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2001).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2001).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  See VA rating decision, dated November 23, 
1998.  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extraschedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  The RO found that referral for 
extraschedular consideration was not warranted in this case.  
The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 9411, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, there is no evidence of an exceptional disability as 
manifested by related factors such as marked interference 
with employment or frequent hospitalizations.  It is not 
shown by the evidence that the veteran has required frequent 
hospitalizations for his PTSD.  The overwhelming majority of 
his hospitalizations are for treatment of somatization and 
personality disorders and substance abuse.  Hence, he does 
not have an exceptional disability as manifested by frequent 
hospitalizations.  Additionally, the overall picture 
presented by the evidence in the claims folder does not 
actually reflect "marked interference" in employment due 
specifically to his PTSD.  Although he is unemployed, he 
himself has stated that this is due to physical problems, and 
the medical evidence supports a conclusion that it is due in 
large part to somatization and personality disorders and 
substance abuse.  Furthermore, if his unemployment were 
attributable solely to his service-connected PTSD, the rating 
schedule would provide for a 100 percent rating under the old 
rating criteria.  38 C.F.R. §§ 4.16(c), 4.132, Diagnostic 
Code 9411 (1996).  Thus, the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extraschedular 
rating for PTSD at any time.  The disability is appropriately 
rated under the schedular criteria.



ORDER

Entitlement to a disability rating in excess of 30 percent 
for service-connected PTSD, on appeal from the initial grant 
of service connection, to include the issue of entitlement to 
an extraschedular evaluation, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

